704 N.W.2d 702 (2005)
474 Mich. 886
Cheryce GREENE, as Personal Representative of the Estate of Keimer Easley, Deceased, Plaintiff-Appellee,
v.
A.P. PRODUCTS, LTD., and Revlon Consumer Products Corporation, Defendants-Appellants, and
Super 7 Beauty Supply, Inc., f/k/a Pro Care Beauty Service, Inc, f/k/a Pro Care Beauty Supply, Defendants-Appellees, and
Raani Corporation, Defendant.
Docket No. 127718. COA No. 249113.
Supreme Court of Michigan.
October 19, 2005.
On order of the Court, the application for leave to appeal the November 23, 2004 judgment of the Court of Appeals is considered, and it is GRANTED. Among the issues to be briefed, the parties are specifically directed to address the following: (1) whether the Court of Appeals erred in using a subjective rather than an objective standard in its analysis of the open and obvious doctrine, (2) whether the Court of Appeals erred in concluding that the product at issue was not a "simple" product, (3) whether the Court of Appeals erred in failing to recognize plaintiff as a sophisticated user as defined by MCL 600.2945(j), and (4) whether aspiration of this product is a foreseeable misuse, and whether the material risk of the misuse is or should be obvious to a reasonably prudent product user. Persons or groups interested in the issues presented in this case may move the Court for permission to file briefs amicus curiae.